t c memo united_states tax_court estate of antoinette hartsell deceased donald c renbarger personal representative petitioner v commissioner of internal revenue respondent docket no filed date steven p cole jeff l todd and alan g holloway for petitioner gary l bloom for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a deficiency in the federal estate_tax of the estate of antoinette hartsell estate of dollar_figure and an addition_to_tax under sec_6651 for failure to pay timely after concessions the sole issue for decision is whether the estate is liable for the addition_to_tax under sec_6651 for failure to pay its federal estate_tax timely we hold that it is liable findings_of_fact the parties have stipulated some facts which we incorporate by this reference antoinette hartsell decedent was domiciled in oklahoma city oklahoma at the time of her death when the petition was filed with the court donald c renbarger the executor resided in oklahoma city oklahoma decedent died on date with a gross_estate valued in excess of dollar_figure million the estate was composed of real properties mineral_interests royalty interests stocks bonds and accounts_receivable the stocks had a fair_market_value of dollar_figure and the mineral_interests had an estimable return value of dollar_figure over percent of the value of the taxable_estate was attributable to nonliquid assets 1all monetary amounts have been rounded to the nearest dollar 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure on date decedent’s last will and testament was admitted to probate by the district_court for oklahoma county oklahoma pursuant to the will decedent devised her entire estate to her friend donald c renbarger mr renbarger and expressly disinherited her half-sister and step-sister decedent also designated mr renbarger personal representative of the estate the original due_date for the federal estate_tax to be paid was date mr renbarger submitted a timely request for an extension of time to pay the federal estate_tax under sec_6161 and a partial payment of dollar_figure toward a total federal estate_tax liability of dollar_figure respondent granted the first request for an extension of time to pay through date mr renbarger submitted a second timely request for an extension of time to pay which respondent granted through date payment due_date mr renbarger submitted a third request for an extension of time to pay on date respondent mailed mr renbarger a request to substantiate reasonable_cause for further extending the payment due_date because mr renbarger failed to substantiate reasonable_cause respondent denied the estate’s third request for an extension of time to pay the final payment due_date was therefore date before the payment due_date mr renbarger offered to compromise the estate’s federal estate_tax liability of dollar_figure with respondent for dollar_figure respondent initially rejected the offer_in_compromise oic mr renbarger appealed and respondent requested additional information to support the oic respondent finally denied mr renbarger’s appeal of his rejection of the oic determining that collecting an amount larger than the estate’s oic would not create an economic hardship mr renbarger planned to pay the federal estate_tax by selecting five real properties to advertise for sale without the assistance of a realty company mr renbarger’s asking price for one property was more than three times the value at which it was reported on the estate’s federal estate_tax_return by the payment due_date none of the advertised properties was sold or contracted to be sold mr renbarger sold only one property before the payment due_date the amount received dollar_figure was escrowed for 3more specifically respondent rejected the estate’s oic because respondent’s examination showed that respondent could collect a larger amount than the estate offered no exceptional circumstance existed and the estate failed to establish that an economic hardship would be created by liquidating enough assets to pay the federal estate_tax in full 4on date almost years after the payment due_date the estate hired a professional realty company to advertise and sell three of its properties respondent on date over years later and after the payment due_date mr renbarger paid dollar_figure million of that amount to respondent the remainder was used to pay state estate_taxes mr renbarger submitted one additional payment of dollar_figure to respondent days before trial since decedent’s death the estate has paid state estate_taxes to four states by the time of trial the estate had paid dollar_figure to the state of oklahoma dollar_figure to the state of colorado dollar_figure to the state of kansas and dollar_figure to the state of texas in total the estate has paid state estate and federal_estate_taxes of dollar_figure including interest before her death decedent had lent dollar_figure to mr renbarger’s son and dollar_figure to mr renbarger mr renbarger’s son ceased making interest payments to decedent of approximately dollar_figure per month after she died as the executor mr renbarger later forgave the loan to himself and had not by the trial date enforced collection of the principal or interest on the loan to his son the estate was a party to three cases involving its properties on the payment due_date three additional cases commenced after the payment due_date mr renbarger directed two informal inquiries into the possibility of using one of the estate’s properties as collateral for a loan in order to pay its federal estate_tax in both instances mr renbarger was told that he would have to personally guarantee the loan which he refused to do respondent mailed the estate a notice_of_deficiency and the estate timely filed a petition for redetermination opinion sec_6651 provides for an addition to tax5 for failure to pay taxes shown on a return on or before the payment due_date the addition_to_tax under sec_6651 does not apply however if the failure to pay is due to reasonable_cause and not due to willful neglect 469_us_241 864_f2d_1521 10th cir affg 86_tc_492 92_tc_899 sec_301_6651-1 proced admin regs the taxpayer bears the burden_of_proof as to reasonable_cause and willful neglect 121_tc_89 higbee v commissioner 5the addition_to_tax is one-half percent of the amount shown as tax on a return for each month or fraction thereof during which the failure to pay continues not exceeding percent in the aggregate sec_6651 6the commissioner has the burden of production under sec_7491 as to the addition_to_tax sec_7491 116_tc_438 sec_7491 only applies however to individuals even if we assume arguendo that sec_7491 applies to the estate in this case the estate has conceded that it failed to pay the federal estate_tax timely and so respondent has met his burden of production 116_tc_438 estate of newton v commissioner tcmemo_1990_208 the taxpayer bears a heavy burden of proving both that the failure was due to reasonable_cause and not willful neglect united_states v boyle supra pincite failure to pay timely is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable or would suffer an undue_hardship to pay the tax by the due_date id pincite 93_tc_462 86_tc_785 sec_301_6651-1 proced admin regs the reasonable_cause standard is a one-time test to be passed or failed at the payment due_date see indus indem v snyder bankr e d wash see also photographic assistance corp v united_states aftr 2d ustc par big_number n d ga failure to offer any explanation for a failure to pay when due prevents any finding of reasonable_cause events occurring after the due_date are still relevant however to the reasonable_cause determination see 198_f3d_169 5th cir distinguishes indus indem stating that although later justifications could not stop penalties from accruing they were not irrelevant to satisfy undue_hardship it must appear that substantial financial loss would result to the taxpayer from making payment by the due_date sec_1_6161-1 income_tax regs see also sec_20_6161-1 estate_tax regs further if a market exists the sale of property at the current market price is not ordinarily considered an undue_hardship sec_1_6161-1 income_tax regs see also sec_20_6161-1 estate_tax regs consideration will be given to all the facts and circumstances of the taxpayer’s financial condition in determining whether the taxpayer was unable to pay despite the exercise of ordinary business care and prudence sec_301 c proced admin regs i contentions of the parties mr renbarger concedes that he did not pay the estate’s federal estate_tax timely but argues that his failure to pay was due to reasonable_cause rather than willful neglect specifically mr renbarger argues that he created a plan to pay the federal estate_tax that the plan was prudent and reasonable and that he could not have paid the federal estate_tax when due without extreme hardship respondent counters that the estate failed to show reasonable_cause and lack of willful neglect and did not exercise ordinary business care and prudence to pay its federal estate_tax respondent specifically argues that mr renbarger failed to seriously pursue financing did not advertise a sufficient amount of real_estate to pay the federal estate_tax preferred state estate_tax payments over federal estate_tax payments and failed to collect outstanding accounts_receivable for the reasons set forth the court agrees with respondent that the estate has failed to show reasonable_cause and no willful neglect for its failure to pay timely and is therefore liable for the addition_to_tax under sec_6651 ii the estate’s payment history the estate paid only dollar_figure to respondent by the payment due_date the estate made two additional payments after the payment due_date and before trial first the estate paid respondent dollar_figure million its only significant payment more than years after the payment due_date second the estate paid respondent dollar_figure nearly years after the payment due_date and just days before trial moreover the estate’s dollar_figure million payment was not even attributable to efforts it made to sell property rather the sale resulted from the buyer’s exercise of an option to purchase that decedent had granted before her death further the proceeds from the sale were deposited in escrow for respondent on date and yet the estate waited an additional years before it released the funds to respondent mr renbarger attributes the more-than-2-year lag in payment to respondent’s failure to consent to a release of the funds we disagree as respondent explains the escrow agreement stated that the funds could be released either when respondent sent a closing letter to the escrow agent or otherwise consented respondent consented on date in a letter specifically requesting the estate to provide a check for dollar_figure plus interest which is currently being held in escrow despite this consent to release mr renbarger continued to wait another year before he transmitted the funds to respondent and even then transferred only a portion of the full escrow amount mr renbarger also ignored advice from his tax adviser who specifically recommended that he transmit the escrowed funds to respondent earlier mr renbarger cavalierly explained that he knew the funds belonged to respondent and that he expected respondent to come and collect the money when he was ready the estate benefited from the additional interest that accumulated on the escrowed funds in the meantime we find that the estate failed to exercise ordinary business care and prudence in waiting more than a year to transmit the escrowed funds to respondent contrary to respondent’s explicit consent and contrary to the advice of the estate’s tax adviser iii the estate’s plan to pay the federal estate_tax we turn now to the merits of mr renbarger’s plan to raise capital to pay the estate’s federal estate_tax the plan constitutes the estate’s central argument that it exercised ordinary business care and prudence and could not without undue_hardship sell sufficient property to pay its federal estate_tax by the payment due_date the plan essentially involved selecting five properties to sell advertising and marketing those properties and once they were sold selecting additional properties to sell mr renbarger chose to sell a mere five properties from an estate composed of more than properties he advertised the properties by placing a single for sale sign on each with a phone number mr renbarger waited no bids were received and the deadline extended twice passed without payment one person contacted the estate regarding a property but expressed no interest upon hearing the asking price mr renbarger did not enlist the assistance of a professional real_estate broker and instead relied on his own expertise and that of a small team which included his two sons mr renbarger attributes his lack of success in selling the estate’s five properties to macroeconomic events including a slowing economy the national recession beginning date the collapse of enron the state and national declines in real income the evaporation of stock investor wealth and even the uncertainties of war in afghanistan and iraq and the events of date we are unconvinced by mr renbarger’s argument particularly considering that most of the events occurred on or after the payment due_date for example the recession beginning in date the events of date and the collapse of enron in date all occurred on or after date the estate’s payment due_date adverse economic conditions do not necessarily constitute reasonable_cause see 612_fsupp_605 d mont affd on other grounds 798_f2d_1241 9th cir amended on denial of rehearing 806_f2d_1410 9th cir in wolfe the court considered whether financial difficulties due in part to the arab oil embargo constituted reasonable_cause for failing to pay by the payment due_date id the court stated that almost every nonwillful failure to pay taxes is the result of financial difficulties and to allow taxpayers to postpone paying taxes until economic conditions improve would severely restrict the internal revenue service’s ability to raise revenue id likewise the estate has failed to adequately demonstrate how these economic events causally affected its ability to sell properties rather we attribute the lack of interest in the estate’s properties to its arbitrary prices negligible marketing efforts too few properties advertised a desire to save paying third parties other than mr renbarger and his sons and overall a desire to sell at a profit rather than at current market prices see sec_20_6161-1 estate_tax regs we find that the estate did not adequately determine reasonable prices at which the five advertised properties could sell asked how prices were calculated mr renbarger stated simply that he put a figure on them and waited for an offer to come along one witness for the estate testified that little research was conducted to ascertain proper sales prices and that mr renbarger would merely declare a price and place a for sale sign on the property these arbitrary price determinations are exemplified by one property’s being priced at three times the value at which it was reported on the estate’s federal estate_tax_return while the court does not begrudge mr renbarger’s attempt to profit from sales of estate property he cannot do so and simultaneously urge the court to find that the estate faced an undue_hardship because it could sell only at sacrifice prices see sec_20_6161-1 example estate_tax regs no undue_hardship exists where a taxpayer can sell at current market values see sec_1_6161-1 income_tax regs if a market exists the sale of property at the current market price is not ordinarily considered an undue_hardship mr renbarger has failed to demonstrate that he ever offered the five properties pincitethe reported value of the garden ridge property in the estate’s federal estate_tax_return was dollar_figure the asking price was approximately dollar_figure current market prices much less sacrificial prices or for instance received an offer at a sacrifice price additionally mr renbarger’s braggadocio at reaping large profits from sales after the payment due_date further undermines his argument that he could sell only at sacrifice prices mr renbarger claimed the plan was succeeding because it brought in at least percent more value to the estate when the properties sold after the due_date at his original asking prices when asked whether he received fair values mr renbarger testified that he got way more than the appraisal on the properties the record therefore demonstrates that mr renbarger’s dominant motivation was to reap a profit rather than pay by the payment due_date the estate’s failure to list properties with a realty company before the due_date also exhibits a lack of ordinary business care and prudence mr renbarger’s explanation was merely that he wanted to save the to 8-percent commission avoiding fees cannot constitute reasonable_cause for paying late however particularly where the estate had virtually no success of its own in selling property a more prudent course would have been to hire a realty company when it became apparent the five properties advertised for sale would not sell by the payment due_date further mr renbarger’s choice to advertise five of approximately properties constituted too limited an attempt to raise sufficient capital to pay the federal estate_tax by mr renbarger’s own admission proceeds from the five properties would not fully satisfy the estate’s federal tax_liability but rather would make a big impact toward that liability regardless mr renbarger refused to advertise more properties because he testified he saw no reason to deviate from his plan despite not receiving a single offer by the payment due_date this sentiment runs counter to the mandated duties of an executor and the obligations of an estate in meeting federal estate_tax obligations here the estate’s properties were situated in four states and counties additional properties could have been advertised for sale and contrary to testimony from one of the estate’s experts without worry of depressing prices in any single local market overall we find mr renbarger’s plan did not constitute the serious effort required to pay the federal estate_tax timely iv whether the estate faced cessation of a going concern mr renbarger argues that the estate would have suffered an undue_hardship to pay the federal estate_tax by the payment due_date mr renbarger relies on 98_tc_294 for this proposition we find the facts in estate of la meres distinctly different from the facts before us the court in estate of la meres discussed undue_hardship in the context of a sec_6166 election and a closely_held_business specifically addressing an example in the regulations see sec_20_6161-1 example estate_tax regs undue_hardship may exist where a farm or other closely_held_business constitutes a significant portion of an estate and sufficient funds could be raised from other sources to pay the estate_tax if a sec_6161 extension to pay were granted id this is not the case here first the example in sec_20_6161-1 estate_tax regs addresses situations where a taxpayer faces the cessation and sale of a farm or other closely_held_business in order to pay the federal estate_tax but does not meet the threshold 35-percent requirement in sec_6166 in our case the estate had no going concern of its own and hence whether the estate might qualify under sec_6166 is not at issue second mr renbarger had no plan to raise money from other sources mr renbarger specifically stated that he would not grant the personal guaranty he claimed was necessary to obtain a loan and that he was not willing to sell the estate’s liquid_assets instead mr renbarger requested an extension of time to pay so he could continue advertising for sale precisely 8an estate may elect to pay its federal estate_tax liability in installments if the value of a closely_held_business exceed sec_35 percent of the adjusted_gross_estate sec_6166 the same limited number of properties he had previously advertised for sale finally the taxpayer in estate of la meres erroneously assumed that a proper sec_6166 election had been made and that its due_date for payment was postponed id pincite mr renbarger was fully aware that the estate’s payment due_date had passed v administrative burden of ongoing litigation we now address mr renbarger’s claim that pending litigation presented an extraordinary administrative burden on the estate an estate’s involvement in proceedings that might affect the estate_tax does not constitute reasonable_cause for late payment see 49_tc_200 pending litigation even where the outcome would affect the determination of an estate_tax is not reasonable_cause for failing to file an 410_f2d_302 6th cir 49_tc_207 pending litigation affecting the fair_market_value of a taxpayer’s interest in property at the time of death was not reasonable_cause for untimely filing the estate has failed to show how litigation significantly affected its administration for instance mr renbarger testified that he gave the cases to the estate’s attorney and that he gets after them further only three of the six cases were commenced before the payment due_date which is the point at which we determine whether reasonable_cause existed accordingly we do not find the ongoing litigation imposed a unique or an undue_hardship on the estate vi the estate’s attempts to obtain alternative sources of financing next we address respondent’s arguments that the estate failed to pursue other sources of potential financing or income to pay its federal estate_tax the estate consists principally of non-income-producing property consequently mr renbarger claimed the few liquid_assets the estate owned and the income they produced were needed to maintain the estate mr renbarger therefore claims that the estate could raise money only by advertising and selling its real properties respondent counters that the estate failed to make reasonable efforts to obtain alternative financing respondent first claims mr renbarger failed to exercise ordinary business care and prudence in forgiving two of the estate’s accounts_receivable and not enforcing collection of interest payments on one before her death decedent had lent dollar_figure to mr renbarger and dollar_figure to his son randy renbarger randy renbarger made monthly interest payments of approximately dollar_figure to decedent in connection with his loan but instantly stopped making monthly interest payments at decedent’s 9decedent financed her dollar_figure loan to randy renbarger by obtaining a mortgage on certain property she owned death mr renbarger made no effort however to collect either of the outstanding loans or to collect interest payments from his son mr renbarger forgave the loan to himself according he claims to decedent’s wishes in addition randy renbarger testified that his interest payments were contingent upon his ability to pay which coincidentally stopped in the same month decedent dieddollar_figure mr renbarger thereafter refused to enforce collection of interest payments on randy renbarger’s loan because he was now the sole beneficiary and because the loan to his son became his personal_property he just called it off we find mr renbarger’s relinquishment of the estate’s right to accounts_receivable and interest payments at a time it owed a significant federal estate_tax not consonant with ordinary business care and prudence respondent also claims the estate made insufficient efforts to obtain a loan mr renbarger counters that he made two informal inquiries but that in both instances he would have had to personally guarantee the loan which he was not willing to dodollar_figure there is no evidence in the record that mr renbarger ever 10no promissory note for randy renbarger’s loan was submitted into evidence 11respondent asserts that mr renbarger’s failure to consider granting a personal guaranty to obtain a loan or contributing proceeds he received from two annuity_contracts to continued submitted a formal loan application and we can infer none was made see 304_us_282 to draw inferences to weigh the evidence and to declare the result is the function of the u s tax_court see also 162_f2d_513 10th cir affg 6_tc_1158 we find both inquiries inadequate to prove ordinary business care and prudence both requests were informal and both involved only a single property as collateral the estate also made no effort to sell or borrow against the estate’s mineral_interests or its portfolio of stocks and bonds respondent argues this is an additional indicium that the estate failed to exercise ordinary business care and prudence in attempting to pay its federal estate_tax we agree vii the estate’s preferential state estate_tax payments the estate made a number of state estate_tax payments in preference to paying its federal estate_tax respondent contends that this further shows a lack of reasonable_cause for failing to continued the federal estate_tax is further evidence that the estate failed to show ordinary business care and prudence in paying its tax obligation while there is some authority for holding an executor personally liable for the estate_tax the weight of authority seems to hold an executor liable only for a fiduciary breach see 560_f2d_311 8th cir revg and remanding tcmemo_1975_267 72_tc_1105 but see 94_f2d_355 9th cir there is a strong argument that the executor has breached his fiduciary duties here but that question is not before the court pay the estate_tax timely mr renbarger counters that the internal_revenue_code mandates that state estate_taxes actually be paid before federal_estate_taxes we disagree with mr renbarger’s characterization of the code sec_2011 allows a credit for state estate_taxes up to years after the filing of the federal estate_tax_return or up to the expiration date of any sec_6161 extension of time to pay see 40_fsupp_697 e d la courts cannot extend this period affd on other grounds 125_f2d_986 5th cir mr renbarger also asserts but did not substantiate that respondent’s appeals_office advised him to pay state estate_taxes before federal_estate_taxes so the estate might receive the sec_2011 credit for state estate_taxes paid as respondent correctly points out the estate had already begun paying state estate_tax before the purported advice any advice therefore could not have been given before the payment due_date because respondent did not commence examination of the estate’s federal estate_tax_return until date consequently mr renbarger makes a disingenuous argument when he claims the advice influenced his decision to prefer state estate_tax payments over federal estate_tax paymentsdollar_figure 12we are aware of the state estate_tax credit phase-out under sec_2011 in this case the estate could credit state estate_tax payments actually paid until approximately date years from the date it filed its federal estate_tax continued viii executor’s business experience finally we are unpersuaded by mr renbarger’s assertion that he lacked the necessary business education and experience to liquidate over dollar_figure million in assets to pay federal and state estate_taxes and administrative expenses there is no cause to find an experienced executor incompetent to manage the affairs of an estate where the executor is experienced in business estate of thomas v commissioner tcmemo_2001_225 executrix was not a naive incapacitated elderly citizen but rather an experienced businesswoman in this case mr renbarger had sufficient business expertise to act as the executor he was a 99-percent owner of westgate market place developers l l c and was involved in numerous real_estate transactions including many with the estate’s properties we also note that mr renbarger is quick to allege his incompetence when it supports his argument but was apparently content to rely substantially on his own expertise when he assembled his small team made up of his two sons a certified_public_accountant and a nonpracticing real_estate broker and we assume content to collect his nearly dollar_figure million fee to date as an executor in view of mr renbarger’ sec_12 continued return the amount the estate could credit under sec_2011 dropped however to percent in percent in and percent in which may have influenced the estate’s decision to prefer paying state estate_tax over federal estate_tax 13this individual was also mr renbarger’s partner in westgate market place developers l l c apparent business experience we do not find him unqualified to act as the executor ix conclusion congress prescribed the civil penalty to ensure timely payment of tax the statutory deadline provision is clear it mandates that the federal estate_tax be paid_by the executor under sec_2002 and that payment be remitted at the time prescribed for filing under sec_6151 or a later date if extended this is a case where the executor was the only heir to the entire estate in that dual capacity he possessed complete control_over each aspect of the estate and its administration he faced no opposition to any_action he chose to take in light of this unbridled authority and the negligible payment of dollar_figure by the payment due_date toward a federal estate_tax liability of approximately dollar_figure million the court finds that the estate demonstrably failed to carry its burden of proving that its failure to pay the tax timely was due to reasonable_cause and not willful neglect accordingly the estate is liable for the addition_to_tax under sec_6651 to reflect the foregoing regarding the addition_to_tax and the concessions of the parties regarding the non-addition-to-tax issues decision will be entered under rule
